Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 20090002973).
Regarding claim 1, Watanabe discloses a flexible electronic structure comprising: 
a first film (base member 11 or 61a made of liquid crystal polymer; paragraph 106, figure 14A), made of a first polymer or of glass, 
a second film (16 or 62 made of resin or glass or filler-containing resin; paragraph 152), made of a second polymer, wherein at least one electronic component (electronic component 50, figure 14A) is disposed, the second film covering the first film, 
at least one electrically conductive track (61d), disposed between the first film and the second film, and each electrically connected to one of the at least one electronic component, by a respective interconnection element (component 50 has pad portion 15b; paragraph 129), 
each interconnection element (pads 15b) being disposed near the neutral plane of the structure, at a position through which a plane passes whose distance from the neutral plane is less than or equal to 20% of the total thickness of the structure (the pads are next to the neutral plane which is substantially less than 20% of the total thickness of the structure), 
wherein the structure further comprises at least one discontinuous compensation layer (conductors 63 and 63a), formed of one or more discrete portions which each extend opposite one of the at least one electrically conductive track, respectively opposite one of the at least one electronic component (figure 14A);
wherein the neutral plane is located in the structure at a surface where compressive and tensile stresses compensate each other when the structure is subject to a bending process (neutral plane is located at a surface of substrate 11; Fig. 5B).

Regarding claim 9, Watanabe discloses the claimed invention as set forth in claim 1.  Watanabe further discloses at least one compensation layer is made of the same material as at least one electrically conductive track (wiring layer 12 and 15 are both made from copper; paragraphs 107 and 110).

Regarding claim 15, Watanabe discloses a method for producing the flexible electronic structure according to claim 1, said method comprising the following successive steps: 
a) providing a substrate (providing substrate 44, figure 12C). 
b) forming the first film made of a first polymer or of glass (forming 11 or 61, figure 14A), on the substrate, 
c) forming at least one electrically conductive track (forming wiring layer 61d or 12 on the film 11 or 61) on the first film, 
d) forming the second film made of a second polymer (forming layer 13b or 62), wherein at least one electronic component is disposed, each electronic component being electrically connected with one of the at least one electrically conductive track by a respective interconnection element (component pads 15a), 
e) separating the substrate from the flexible electronic structure (removing substrate 44, figure 12D), the method further comprising at least one step of forming at least one compensation layer (forming layer 63).

Regarding claim 17, Watanabe discloses the claimed invention as set forth in claim 15.  Watanabe further suggests step d) comprises the following sub-steps: transferring and connecting at least one electronic component (transferring and connecting 50 to wire 61d), each with the at least one of the at least one electrically conductive track (61d), each connection being made by means of a respective interconnection element (pad 15a), forming the second film (62) on the at least one electronic component and on the first film (61).

Regarding claim 20, Watanabe discloses the claimed invention as set forth in claim 15.  Watanabe further discloses the first polymer is a polyimide, a polysiloxane, a parylene or a thermoplastic polymer (thermoplastic resin; paragraphs 106, 145).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5 – 8, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20090002973), in view of Sato (US 20120140424).
Regarding claim 2, Watanabe discloses the claimed invention as set forth in claim 1.
Watanabe does not explicitly disclose the structure further includes a third film (103) made of a third polymer or of glass, covering the second film.
Watanabe suggests the layers are made of glass or polymer (paragraph 106, 108 and 152).
Sato suggests more layers, such as layer liquid crystal layer 32, are made of polymer (paragraph 222).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common material such as polymer or glass in order to make layers of circuit board.

Regarding claim 3, Watanabe, in view of Sato, discloses the claimed invention as set forth in claim 2.  Watanabe and Sato further suggests the third film and the compensation layer are made of glass (glass was used as discussed in claim 2), and formed together integrally (layer 32 is integral with layer 35; figure 6 of Sato).

Regarding claim 5, Watanabe, in view of Sato, discloses the claimed invention as set forth in claim 2.  Sato further suggests the compensation layer is disposed between the second film and the third film (layer 35 is disposed between layer 42 and layer 32, figure 6), consisting of portion(s) each located opposite one of the at least one electrically conductive track (layer 35 is opposite to conductive track in layer 42).

Regarding claim 6, Watanabe, in view of Sato, discloses the claimed invention as set forth in claim 2.  Sato further suggests the compensation layer covers the third film (layer 32 covers layer 35), and consists of portion(s) each located opposite one of the at least one electrically conductive track (layer 35 is opposite to the conductive layer in layer 42).

Regarding claim 7, Watanabe, in view of Sato, discloses the claimed invention as set forth in claim 1.  Watanabe further suggests the compensation layer consists of portion(s) each located opposite one of the at least one electrically conductive track (layer 63 is opposite to layer 61).
Watanabe does not explicitly disclose the first film being disposed between the electrically conductive track and the compensation layer.
Sato teaches layer 41b is disposed between conductive layer inside layer 42 and layer 64, figure 6.
It would have been obvious to one having skill in the art at the effective filing date of the invention stack conductive layers in between insulating layers to form a complete circuit board.

Regarding claim 8, Watanabe discloses the claimed invention as set forth in claim 1.
Watanabe does not explicitly disclose the structure includes two compensation layers which are separate from each other.
Sato teaches the structure includes two compensation layers (layer 35 and 64; figure 6) which are separate from each other.
It would have been obvious to one having skill in the art at the effective filing date of the invention to form more conductive layers in the circuit board as needed in order to complete the circuitry.

	Regarding claim 13, Watanabe, in view of Sato, discloses the claimed invention as set forth in claim 2.  Watanabe and Sato further suggest the first polymer and the third polymer are identical (the layers are made of polymer or glass or resin.  These layers may be identical or different).

Regarding claim 14, Watanabe, in view of Sato, discloses the claimed invention as set forth in claim 2.  
Watanabe does not explicitly disclose at least one through-hole extends in the first film and/or in the third film each so as to make one of the at least one electronic component accessible.
Sato teaches the through extends through layer 43 to make connection to component 41, figure 32.
It would have been obvious to one having skill in the art at the effective filing date of the invention to make connection between layers of the circuit board by using conductive through holes in order to complete the electrical connection inside the circuit board.

Allowable Subject Matter
Claims 4, 10, 11, 12, 16, 18, 19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the second film comprises several electronic components of different surface areas, and wherein the compensation layer covers the electronic component of smallest surface area so as to stiffen it. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a respective metal via electrically connected to one of the at least one electrically conductive track, extends in the first film so as to connect one of the at least one electronic component through the first film, the metal via being filled with the second polymer. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that the structure comprises at least one sealing trench, each surrounding one of the at least one electronic component, the polymer of the third film filling the sealing trench. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 15, a combination of limitations that step d) comprises the following sub-steps: forming a solid film made of the material of the second film, etching the solid film, so as to form at least one cavity, each cavity making one of the at least one electrically conductive track accessible, transferring a respective electronic component into the cavities and connecting each electronic component with the at least one of the at least one electrically conductive track, each connection being made by means of a respective interconnection element. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 15, a combination of limitations that between step a) and step b), a sacrificial layer is deposited on the support and in that during step e), the sacrificial layer is etched to separate the support from the flexible electronic structure. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 15, a combination of limitations that configured to produce a flexible electronic structure further including a third film made of a third polymer or of glass, covering the second film, wherein: before step b), one of the at least one compensation layer is formed on the substrate, and/or after step d), one of the at least one compensation layer is formed on the second film, and/or after step d), one of the at least one compensation layer is formed on the third film. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 15, a combination of limitations that the substrate includes at least one recess in the shape of a tip, forming an indentation to form the at least one metal tip protruding from the first film, on the side opposite to the at least one electrically conductive track. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li (US 20180256099) discloses a first layer 205, figure 2, second layer 250, third layer 260, component 216 and 220, and wiring 303.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848